DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 09/30/2022 have been fully considered.  Applicant asserts: 
Re 35 U.S.C. § 112: 
Examiner very kindly points out Applicant’s amendment does not overcome the current rejection due to Applicant’s amendment being partial (See the body of the rejection below)
Re 35 U.S.C. §§ 102 & 103: the Applicant respectfully submits that Scivicque, Asveren, Silverstein, Cohen, and Jiron fail to remedy the deficiencies of Farrand as the additional references fail to disclose or suggest "randomly generating a plurality of keypad values comprising a non-automated input," as recited in the present claims.
Examiner respectfully disagrees and very kindly points out that Scivicque discloses randomly generating a plurality of keypad values comprising a non-automated input; (See Scivicque [0113] connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits)




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19 recite the limitation “the identifying of the second communication as a robocall,” respectively.  It is unclear how “a second” communication is identified as a robocall when it is “a communication” from an origination device is requested for a non-automated input (to determine if it is a robocall).  
For purpose of examination, They are interpreted to mean “the identifying of the” respectively.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand (US 20160323446 A1) in view of Scivicque (US 20200153959 A1)

Re: Claim 1
Farrand discloses a method for operating a telecommunications network, the method comprising:
obtaining, from a communication intended for a destination device (See Farrand [0037] The inbound call may include a call from a caller to an intended call recipient before being put through to the intended call recipient and before being rejected), a destination device identifier (See Farrand Fig. 5. [0051] a flow chart 500 illustrating how the whitelist may be composed and evaluated for driving the decision in step 302 of FIG. 3. The whitelist may consist of numbers from which a user (i.e., an intended call recipient) wishes to receive calls.  NOTE: Also See Farrand Claims 1, 3, and 4 re “ determining . . .a first recipient telephone number . . . a second recipient telephone number. . . a third recipient telephone number”) and an origination device identifier; 
See Farrand Fig. 3, 302. [0041] For an inbound call where a caller ID may be available (or where a callback number has been obtained), the whitelist of previously identified acceptable callers of the intended call recipient may be queried at step 302
NOTE: Also See Farrand [0037]. 
activating an automated message to request a non-automated input from an origination device associated with the origination device identifier; 
See Farrand Fig. 3, 314. [0042] the determining whether the caller is human may be based on the IVR asking the caller to add two numbers. The score indicative of whether the caller is human may range from 1-100. This score may be used at step 315 to determine whether to reject the call.
NOTE: Also See [0025] and [0048]. 
NOTE: Also See Farrand Fig. 3, 307 with  [0041] re ‘Who is calling?’ and See Farrand Fig. 3, 317 with  [0043] re a customized challenge/response at step 317. 
updating, upon receiving the non-automated requested input, a white list associated with the destination device (See Farrand [0026] During the scoring process, callers can be added to the community blacklist or whitelist or to a personal blacklist or whitelist of the person being called) to include the origination device identifier, the white list comprising identifiers of verified origination devices; and 
See Farrand [0043] With proper whitelist handling, only one pass through the question and answer process may be required for any legitimate caller. For subsequent calls from that caller, the whitelist may identify the caller as legitimate and the call may be connected without delay.
routing, based on receiving the non-automated requested input (See Farrand [0041] the caller responds with ‘Hello’; [0055];  [0042] The score indicative of whether the caller is human; [0043]  questions of a personal nature that could only be answered by an acquaintance of the intended call recipient), the communication to the destination device.
See Farrand Fig. 4, 319. [0043] A call from an illegitimate caller may be rejected at step 321, while a call from a legitimate caller may be put through to the intended call recipient at step 319.
Farrand does not appear to explicitly disclose randomly generating a plurality of keypad values comprising a non-automated input; 
In a similar endeavor, Scivicque discloses randomly generating a plurality of keypad values comprising a non-automated input; 
See Scivicque [0113] connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits;
NOTE: Also See Scivicque [0050], [0088] connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits or speaking a set verbal phrase;
activating an automated message to request  the non-automated input from an origination device associated with the origination device identifier;
See Scivicque Fig. 4B [0103]  playing, with the media server, a prompt to the calling party, the prompt instructing the calling party to perform at least one of entering a first series of numbers or speaking a first series of words (block 436). 
NOTE: Also See Scivicque [0103] At block 438, method 400 might comprise receiving, with the media server, a response from the calling party, the received response comprising at least one of a second series of entered numbers . . . at block 442, comparing, with the no solicitation application server, the second series of entered numbers with the first series of numbers and [0103] establishing a connected call between the calling party and the called party, . . . (block 456).
Note, Farrand and Scivicque are analogous art because both are directed to call screening (See Farrand Abstract and Scivicque Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand invention by employing the teaching as taught by Scivicque to provide the limitation.  The motivation for the combination is given by Scivicque which provides alternative form of verification and improves screening/filtering method.

Re: Claim 2
Farrand in view of Scivicque discloses wherein the destination device identifier is a telephone number associated with the destination device and the origination device identifier is a telephone number associated with the origination device.
See Farrand Fig. 3, 302. [0041] For an inbound call where a caller ID may be available (or where a callback number has been obtained), the whitelist of previously identified acceptable callers of the intended call recipient may be queried at step 302. See Farrand Claim 4: wherein the first recipient telephone number, the second recipient telephone number, and the third recipient telephone number are at least one of sequential telephone numbers and unassigned telephone numbers.
NOTE: Also See Farrand Fig. 9, [0072]  The location 901 of the caller may be approximated based on the originating phone number or IP address (in the case of a VoIP call).

Re: Claim 16
Farrand in view of Scivicque discloses a networking device  (See Farrand Fig. 1. [0027] a system 400 for filtering a telephone call)  comprising: 
a communication port (See Farrand Fig. 10: network interface device 1020) receiving a communication intended for a destination device, the communication comprising a destination device identifier and an origination device identifier; 
at least one hardware processor (See Farrand Fig. 10: a processor or multiple processors 1002); and at least one memory (See Farrand Fig. 10: The disk drive unit 1013) to store executable instructions to cause the at least one hardware processor to: 
See Farrand Fig. 10: [0075] The disk drive unit 1013 includes a non-transitory computer-readable medium 1022, on which is stored one or more sets of instructions and data structures (e.g., instructions 1024) embodying or utilized by any one or more of the methodologies or functions described herein.
randomly generate a plurality of keypad values comprising a non-automated input;
activate an automated screening protocol to request the non-automated input from an origination device associated with the origination device identifier; 
update, upon receiving the non-automated requested input, a white list associated with the destination device to include the origination device identifier; and 
route, based on receiving the non-automated requested input, the communication to the destination device.
	NOTE: See the rejection of Claim 1. 

Re: Claim 17
Farrand in view of Scivicque discloses wherein the white list comprises a plurality of identifiers of verified origination devices.
See Farrand [0024] In addition to user-defined blacklists (i.e., lists comprising numbers known to be associated with undesired callers) and whitelists (i.e., lists comprising numbers known to be associated with acceptable callers), 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand in view of Scivicque as applied to Claim 1 above, and further in view Asveren (US 20210203700 A1)

Re: Claim 3	
Farrand in view of Scivicque discloses obtaining a validation attestation value, 
See Scivicque [0073] The STI-AS 120 might set an attestation level for the calling party based on one or more attributes associated with the calling party . . .according to STIR/secure handling of asserted information using tokens (“SHAKEN”) standards.
wherein routing the communication is further based on the validation attestation value.
See Scivicque [0020] wherein the various treatment options might comprise at least one of: connecting the call to the called party without any treatment for a calling party that has been whitelisted; connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits; playing a no solicitation announcement to a calling party below a second specified attestation level and disconnecting the call; or disconnecting the call without any announcement for a calling party below a third specified attestation level; and/or the like. 
The motivation for the combination is given by Scivicque which provides additional form of authentication and improves screening/filtering method.
Farrand  in view of Scivicque does not appear to explicitly disclose obtaining a validation attestation value from the communication. (Emphasis Added).
In a similar endeavor, Asveren discloses obtaining a validation attestation value from the communication. 
See Asveren [0164] In step 858, the first SBC generates a STIR/SHAKEN SIP Identity header based on the original Identity header or information from the original Identity header (e.g., attestation level from the original Identity header) corresponding to the first call obtained using one or more of the following: (i) information included in the diverted SIP Invite message,
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand  in view of Scivicque invention by employing the teaching as taught by Asveren to provide the limitation.  The motivation for the combination is given by Asveren which ensures the attestation value is for the incoming call and improves the precision in the method.

Re: Claim 4
Farrand  in view of Scivicque and Asveren discloses wherein the validation attestation value is one of a Secure Telephony Identity Revisited (STIR) attestation value or a Signature-based Handling of Asserted Information using Tokens (SHAKEN) attestation value.
See Scivicque [0124] This method may also be associated with STIR/SHAKEN methods of setting Attestation levels. Attestation levels might be as defined by ATIS in ATIS-1000074 STIR/SHAKEN framework:
The motivation for the combination is given by Scivicque which provides compatibility of the method by using the standard protocol.

Re: Claim 5
Farrand  in view of Scivicque and Asveren discloses accessing a rule set comprising one or more processing operations corresponding to a plurality of validation attestation values; and (See Scivicque [0073] the attestation level for the calling party might include, without limitation, one of full attestation level, partial attestation level, or gateway attestation level, and/or the like)
determining a processing operation for the communication based on the accessed rule set.
See Scivicque [0020] wherein the various treatment options might comprise at least one of: connecting the call to the called party without any treatment for a calling party that has been whitelisted; connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits; playing a no solicitation announcement to a calling party below a second specified attestation level and disconnecting the call; or disconnecting the call without any announcement for a calling party below a third specified attestation level; and/or the like. 
The motivation for the combination is given by Scivicque which improves screening/filtering method.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand in view of Scivicque and Asveren above, and further in view of Silverstein (US 10951756 B1) 

Re: Claim 6
Farrand in view of Scivicque and Asveren does not appear to explicitly disclose wherein the rule set is associated with the destination device identifier.
In a similar endeavor, Silverstein discloses wherein the rule set is associated with the destination device identifier.
See Silverstein Figs. 10 and 11. Col. 17: lines 12-18. (39) Upon activating schedule toggle button 1002, and 1008, end-users are directed to an overlay schedule page 1012 that gives end-users the ability to set a schedule filter for incoming calls based on geographic location via, location icon 1014, and on one or more dates and times via, date and time icon 1016.
NOTE: Also See Abstract. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand in view of Scivicque and Asveren invention by employing the teaching as taught by Silverstein to provide the limitation.  The motivation for the combination is given by Silverstein which improves screening/filtering method by making it user specific, user friendly.

Re: Claim 8
Farrand in view of Scivicque and Asveren does not appear to explicitly disclose wherein the rule set is obtained via a user interface in communication with a network device.
In a similar endeavor, Silverstein discloses wherein the rule set is obtained via a user interface in communication with a network device. (See Silverstein Abstract: The system and method includes a user-customized call filter software application hosted on a cloud-based system that communicates with a native call filter application stored on end-user devices)
See Silverstein Figs. 10 and 11. Col. 17: lines 12-18. (39) Upon activating schedule toggle button 1002, and 1008, end-users are directed to an overlay schedule page 1012 that gives end-users the ability to set a schedule filter for incoming calls based on geographic location via, location icon 1014, and on one or more dates and times via, date and time icon 1016.
NOTE: Also See Abstract. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand in view of Scivicque and Asveren invention by employing the teaching as taught by Silverstein to provide the limitation.  The motivation for the combination is given by Silverstein which improves screening/filtering method by making it user specific, user friendly.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farrand in view of Scivicque and Asveren above, and further in view of Cohen (US 20180302513 A1)

Re: Claim 7
Farrand in view of Scivicque and Asveren does not appear to explicitly disclose wherein the rule set is a global rule set for all communications received at the network device. 
In a similar endeavor, Cohen discloses wherein the rule set (See Cohen [0021] A variety of other configurations and/or lists not explicitly relying on whitelists or blacklists may also be used. For example, one may configure all calls with certain area codes to be sent on to an authenticator 140. Likewise, calls with a blocked caller ID may be sent to the authenticator 140) is a global rule set for all communications received at the network device. 
See Cohen [0022] The community module 190 may have information on how prior authentication have been handled by others. Based on some or combinations of information from the community module 190 and receiving information device 185, calls can be dynamically handled—with feedback from one or the both providing individualized results for the receiving device 180. . . . As such a variety of enhanced information can be used for call handling. As an example, a calling device 100 may be trusted amongst contacts of a receiving device 180 as indicated by the community module 190. Accordingly, the call may be automatically whitelisted or subject to lower scrutiny. . . . the community module 190 may also indicate from feedback from other users that a particular calling device 100 has failed authentication multiple times amongst community members or contacts. Such a number accordingly can dynamically and automatically be blacklisted. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand in view of Scivicque and Asveren invention by employing the teaching as taught by Cohen to provide the limitation.  The motivation for the combination is given by Cohen which improves screening/filtering method by gathering various information.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand in view of Cohen (US 20180302513 A1) and Scivicque

Re: Claim 9
Farrand discloses a method for operating a telecommunications network, the method comprising:
obtaining, at a network device (See Farrand Fig. 1: [0027] a system 400 for filtering a telephone call) and from a communication intended for a destination communication device (See Farrand [0037] The inbound call may include a call from a caller to an intended call recipient before being put through to the intended call recipient and before being rejected), an origination device identifier; 
See Farrand Fig. 3, 302. [0041] For an inbound call where a caller ID may be available (or where a callback number has been obtained), the whitelist of previously identified acceptable callers of the intended call recipient may be queried at step 302
NOTE: Also See Farrand [0037]. 
activating a screening protocol requesting the non-automated input; and 
See Farrand Fig. 3, 314. [0042] the determining whether the caller is human may be based on the IVR asking the caller to add two numbers. The score indicative of whether the caller is human may range from 1-100. This score may be used at step 315 to determine whether to reject the call.
NOTE: Also See [0025] and [0048]. 
NOTE: Also See Farrand Fig. 3, 307 with  [0041] re ‘Who is calling?’ and See Farrand Fig. 3, 317 with  [0043] re a customized challenge/response at step 317. 
terminating or connecting the communication based on the non- automated input. (See Farrand [0041] the caller responds with ‘Hello’; [0055];  [0042] The score indicative of whether the caller is human; [0043]  questions of a personal nature that could only be answered by an acquaintance of the intended call recipient)
See Farrand Fig. 4, 319. [0043] A call from an illegitimate caller may be rejected at step 321, while a call from a legitimate caller may be put through to the intended call recipient at step 319.

Farrand does not appear to explicitly disclose based on whether or not the non- automated input is received. (Emphasis Added).
NOTE: Also See the rejection of Claim 1.
In a similar endeavor, Cohen discloses terminating or connecting the communication based on whether or not the non- automated input is received.
See Cohen Fig. 2, [0035] At step 250, a determination is made as to whether a response has been received. Certain robo-callers may not issue any response whatsoever. Accordingly, if no response is received, the “no” leg may be followed to step 255 where the process 200 ends with no connection of the call.
Note, Farrand and Cohen are analogous art because both are directed to call screening (See Farrand Abstract and Cohen Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand invention by employing the teaching as taught by Cohen to provide the limitation.  The motivation for the combination is given by Cohen which improves screening/filtering method.

Farrand in view of Cohen does not appear to explicitly disclose randomly generating a plurality of keypad values comprising a non-automated input; 
In a similar endeavor, Scivicque discloses randomly generating a plurality of keypad values comprising a non-automated input; 
See Scivicque [0113] connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits;
NOTE: Also See Scivicque [0050], [0088] connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits or speaking a set verbal phrase;
activating an automated message to request  the non-automated input from an origination device associated with the origination device identifier;
See Scivicque Fig. 4B [0103]  playing, with the media server, a prompt to the calling party, the prompt instructing the calling party to perform at least one of entering a first series of numbers or speaking a first series of words (block 436). 
NOTE: Also See Scivicque [0103] At block 438, method 400 might comprise receiving, with the media server, a response from the calling party, the received response comprising at least one of a second series of entered numbers . . . at block 442, comparing, with the no solicitation application server, the second series of entered numbers with the first series of numbers and [0103] establishing a connected call between the calling party and the called party, . . . (block 456).
Note, Farrand in view of Cohen and Scivicque are analogous art because both are directed to call screening (See Farrand Abstract and Scivicque Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand in view of Cohen invention by employing the teaching as taught by Scivicque to provide the limitation.  The motivation for the combination is given by Scivicque which provides additional form of verification and improves screening/filtering method.

Re: Claim 10
Farrand in view of Cohen and Scivicque discloses wherein the screening protocol includes playing an automated message requesting the non-automated input 
See Cohen Figs. 3A and 3B. [0039] As shown in FIG. 3A, a text message is sent to the phone of the caller ID with two authentication challenges . . . the authentication may only be designed to verify the number is correct—providing easy authentication challenges such as, respond with “1” or “Y.”
in the form of at least one number entered via an input device of an origination device associated with the origination device identifier.
See Cohen [0040] As shown in FIG. 3B, an audio message with the authentication challenge is provided and a user of the calling device 180 can utilize a keypad to respond.
The motivation for the combination is given by Cohen which improves screening/filtering method and makes the method be user-friendly.

Re: Claim 11
Farrand in view of Cohen and Scivicque discloses adding the originating device identifier to a white list (See Farrand [0026] During the scoring process, callers can be added to the community blacklist or whitelist or to a personal blacklist or whitelist of the person being called) when the non-automated requested input is received at the network device.
See Farrand [0043] With proper whitelist handling, only one pass through the question and answer process may be required for any legitimate caller. For subsequent calls from that caller, the whitelist may identify the caller as legitimate and the call may be connected without delay.
NOTE: Also See Cohen Fig. 2. [0037] If the response and/or responses are correct, a whitelist may or may be updated at step 270.

Re: Claim 12
Farrand in view of Cohen and Scivicque discloses activating the screening protocol requesting the non-automated input when the originating device identifier is not in a white list.
See Farrand Fig. 3, 302 and 314. [0041] For the callers who are neither on the whitelist nor on the blacklist, [0042] the determining whether the caller is human may be based on the IVR asking the caller to add two numbers. The score indicative of whether the caller is human may range from 1-100. This score may be used at step 315 to determine whether to reject the call.
NOTE: Also See [0025] and [0048]. 
NOTE: Also See Farrand Fig. 3, 307 with  [0041] re ‘Who is calling?’ and See Farrand Fig. 3, 317 with  [0043] re a customized challenge/response at step 317.

Re: Claim 13
Farrand in view of Cohen and Scivicque discloses wherein terminating or connecting the communication is further based on a validation attestation value associated with the communication. (See Scivicque [0073] The STI-AS 120 might set an attestation level for the calling party)
See Scivicque [0020] wherein the various treatment options might comprise at least one of: connecting the call to the called party without any treatment for a calling party that has been whitelisted; connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits; playing a no solicitation announcement to a calling party below a second specified attestation level and disconnecting the call; or disconnecting the call without any announcement for a calling party below a third specified attestation level; and/or the like. 
The motivation for the combination is given by Scivicque which provides additional form of authentication and improves screening/filtering method.

Re: Claim 14
Farrand in view of Cohen and Scivicque discloses wherein the validation attestation value is one of a Secure Telephony Identity Revisited (STIR) attestation value or a Signature-based Handling of Asserted Information using Tokens (SHAKEN) attestation value.
See Scivicque [0124] This method may also be associated with STIR/SHAKEN methods of setting Attestation levels. Attestation levels might be as defined by ATIS in ATIS-1000074 STIR/SHAKEN framework:
The motivation for the combination is given by Scivicque which provides compatibility of the method by using the standard protocol.

Re: Claim 15
Farrand in view of Cohen and Scivicque discloses wherein activating the screening protocol is based on a rule set comprising one or more processing operations corresponding to a plurality of validation attestation values. (See Scivicque [0073] the attestation level for the calling party might include, without limitation, one of full attestation level, partial attestation level, or gateway attestation level, and/or the like)
See Scivicque [0020] wherein the various treatment options might comprise at least one of: connecting the call to the called party without any treatment for a calling party that has been whitelisted; connecting the call to the called party in response to a calling party below a first specified attestation level entering a random string of DTMF digits; playing a no solicitation announcement to a calling party below a second specified attestation level and disconnecting the call; or disconnecting the call without any announcement for a calling party below a third specified attestation level; and/or the like. 
The motivation for the combination is given by Scivicque which improves screening/filtering method.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand in view of Scivicque as applied to Claim 16 above, and further in view of Cohen

Re: Claim 18 
Farrand in view of Scivicque discloses identify, based on the non-automated input in response to the request for the non-automated input, the communication as a robocall originating from an automated dialing system. (See Farrand [0004] Telephone calls from these parties, such as telemarketers, pollsters, and charitable organizations, sometimes referred to as spam calls, robocalls)
See Farrand Fig. 3, 314. [0042] the determining whether the caller is human may be based on the IVR asking the caller to add two numbers. The score indicative of whether the caller is human may range from 1-100. This score may be used at step 315 to determine whether to reject the call.  If the score associated with the caller fails to exceed the threshold score value of step 315, the call may be rejected and the caller may be added to the blacklist at step 316.
NOTE: Also See Farrand Fig. 4, 321 with [0043].
Farrand in view of Scivicque does not appear to explicitly disclose based on a failure to receive the non-automated input (Emphasis Added).
In a similar endeavor, Cohen discloses identify, based on a failure to receive the non-automated input in response to the request for the non-automated input, the communication as a robocall originating from an automated dialing system.
See Cohen Fig. 2, [0035] At step 250, a determination is made as to whether a response has been received. Certain robo-callers may not issue any response whatsoever. Accordingly, if no response is received, the “no” leg may be followed to step 255 where the process 200 ends with no connection of the call.
Note, Farrand in view of Scivicque and Cohen are analogous art because both are directed to call screening (See Farrand Abstract and Cohen Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand in view of Scivicque invention by employing the teaching as taught by Cohen to provide the limitation.  The motivation for the combination is given by Cohen which improves screening/filtering method.

Re: Claim 20
Farrand in view of Scivicque and Cohen discloses a user interface communicator receiving at least one identifier of a verified origination device and storing the at least one identifier in the white list.
See Farrand [0026]  During the scoring process, callers can be added to the community blacklist or whitelist or to a personal blacklist or whitelist of the person being called.  If the call is put through, the system may provide the user with a user interface to allow the system to add the caller to the blacklist or the whitelist to streamline handling of calls from the same caller in the future.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farrand in view of Scivicque and Cohen as applied to Claim 18 above, and further in view of Jiron (US 20190394333 A1) 

Re: Claim 19
Farrand in view of Scivicque and Cohen discloses logging the origination device identifier in a blacklist of identified origination devices.
See Farrand Fig. 3, 316. [0042] If the score associated with the caller fails to exceed the threshold score value of step 315, the call may be rejected and the caller may be added to the blacklist at step 316.
NOTE: Also See Cohen [0022]  a user of the receiving device 180 can update in the receiving device information 185 to automatically blacklist calls failing authentication by friend, contacts, or the certain granularities of a community. 
Farrand in view of Scivicque and Cohen does not appear to explicitly disclose route, based on the identifying of the second communication as a robocall, the communication to a proxy receiving device.
In a similar endeavor, Jiron discloses route, based on the identifying of the second communication as a robocall, the communication to a proxy receiving device, 
See Jiron Fig.  3. [0062] If the user is a robot (NO branch of 106), chat bot 38 sends the call to a fraud prevention system in the contact center, e.g., fraud prevention system 28 of contact center 12 (108).
NOTE: Also See Fig. 1 with [0023] In the case where the user of user device 16A is determined to be a robot, call screening system 18 sends the inbound call to fraud prevention system 28
the proxy receiving device logging the origination device identifier in a blacklist of identified origination devices.
See Jiron [0033] the chat bot may be better able to obtain identifying or other information about the fraudulent user that may be used to create a fraud profile or signature, e.g., for future use by fraud prevention system 28 and/or fraud detection system 17
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Farrand in view of Scivicque and Cohen invention by employing the teaching as taught by Jiron to provide the limitation.  The motivation for the combination is given by Jiron which improves screening/filtering method and distribute processing load by having a separate entity for processing/storing robocall identities.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644